

115 S2308 IS: Anti-Trafficking Trade Act of 2018
U.S. Senate
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2308IN THE SENATE OF THE UNITED STATESJanuary 16, 2018Mr. Menendez (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the suspension of the eligibility for the Generalized System of Preferences of
			 countries that fail to meet minimum standards for the elimination of human
			 trafficking, and for other purposes.
	
 1.Short titleThis Act may be cited as the Anti-Trafficking Trade Act of 2018.
		2.Suspension of eligibility for countries that fail to meet minimum standards for the elimination of
 human traffickingSection 502(b) of the Trade Act of 1974 (19 U.S.C. 2462(b)) is amended by adding at the end the following:
			
				(3)Countries that fail to meet minimum standards for the elimination of human trafficking
					(A)Tier 3 countries
 (i)Suspension of designationNot later than 90 days after the submission to Congress of an annual report on trafficking in persons, the President shall, for each country listed as a tier 3 country in that report that is designated as a beneficiary developing country for purposes of this title, suspend that designation for one year.
 (ii)Prohibition on designationDuring the 1-year period beginning on the date that is 90 days after the submission to Congress of an annual report on trafficking in persons, the President may not designate a country listed as a tier 3 country in that report as a beneficiary developing country for purposes of this title.
 (B)Tier 2 watch list countriesNot later than 90 days after the submission to Congress of an annual report on trafficking in persons, the President shall, for each country listed as a tier 2 watch list country in that report, notify the government of that country that a downgrade to the classification of the country to classification as a tier 3 country in the next annual report on trafficking in persons will result in the suspension of the designation of the country as a beneficiary developing country or the ineligibility of the country for designation as a beneficiary developing country, as applicable.
					(C)Waiver
 (i)In generalThe President may waive a requirement of subparagraph (A) with respect to a country if, not later than 90 days after the submission to Congress of the annual report on trafficking in persons that lists the country as a tier 3 country, the President submits to the appropriate congressional committees a letter stating that the government of the country has taken concrete actions to implement the principal recommendations with respect to that country in the report.
 (ii)RequirementsA letter submitted under clause (i) with respect to a country shall— (I)include a description of the concrete actions that the government of the country has taken to implement the principal recommendations described in that clause;
 (II)be accompanied by supporting documentation providing credible evidence of each such concrete action, including copies of relevant laws or regulations adopted or modified, and any enforcement actions taken, by that country, where appropriate;
 (III)include a certification that all eligible articles originating from the country are not included on the list of goods produced by child labor or forced labor maintained by the Department of Labor and are otherwise reasonably believed to be free of forced labor;
 (IV)include any public comments received from civil society organizations with respect to the laws and practices of the country regarding trafficking in persons; and
 (V)be published in the Federal Register. (iii)Limitation on waiverThe President may not exercise the waiver authority under clause (i) with respect to a country for more than one year.
 (D)DefinitionsIn this paragraph: (i)Annual report on trafficking in personsThe term annual report on trafficking in persons means the annual report on trafficking in persons required under section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)).
 (ii)Appropriate congressional committeesThe term appropriate congressional committees means— (I)the Committee on Ways and Means and the Committee on Foreign Affairs of the House of Representatives; and
 (II)the Committee on Finance and the Committee on Foreign Relations of the Senate. (iii)Tier 2 watch list countryThe term tier 2 watch list country means a country on the list of countries required by clause (ii) or (iii) of section 110(b)(2)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(2)(A)).
 (iv)Tier 3 countryThe term tier 3 country means a country on the list of countries required by section 110(b)(1)(C) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)(C))..